Citation Nr: 1229998	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  08-06 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected gastroesophageal reflux disease (GERD) and/or asthma.

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea, service-connected GERD, and/or asthma.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to August 1995.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which in part denied the Veteran's service-connection claims for sleep apnea and hypertension.  The Veteran disagreed with these determinations and perfected an appeal as to both issues.  Original jurisdiction in this case is currently with the RO in Los Angeles, California.  

The Veteran testified at a Travel Board hearing which was chaired by a Veterans Law Judge (VLJ) at the Los Angeles RO in September 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board notes that the VLJ who conducted this hearing is no longer employed by the Board.  In this connection, the Board sent the Veteran a letter dated June 20, 2012 asking whether she would like the opportunity to testify at another hearing before a different VLJ.  The Veteran responded to this letter, indicating that she did not wish to appear at another hearing and requesting that the Board consider her case on the evidence of record. 

In February 2011, the Board remanded the Veteran's appeal for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the issues on appeal in a January 2012 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Board regrets remanding this case another time; however, such is necessary for proper evidentiary development of the Veteran's claims. 

VA examinations

As was noted in the Introduction, the Board remanded the Veteran's service-connection claims for sleep apnea and hypertension in February 2011 for further evidentiary development.  In particular, the Board instructed the agency of original jurisdiction to obtain medical opinions as to the etiology of the Veteran's claimed disabilities, both on a direct and secondary basis.  See the Board's February 2011 decision, page 5.  The Veteran appeared for this VA examination in March 2011, and sleep apnea and hypertension disabilities were diagnosed.  See the March 2011 VA examiner's report, page 6.

With respect to sleep apnea, the Veteran asserts that her sleep apnea symptoms began during her period of active duty service, and that she has experienced sleep problems since that time.  See the September 2010 hearing transcript, page 8.  In the alternative, she also asserts that her sleep apnea was caused or aggravated by her service-connected asthma and/or service-connected GERD.  

Although the Veteran was never specifically diagnosed with a sleep disorder during service, her service treatment records do note that she complained of symptoms of insomnia in June 1995.  See the Veteran's June 26, 1995 Screening Note of Acute Medical Care.  The Veteran also specifically checked "yes" on her June 19, 1995 Report of Medical History upon separation from service when asked if she had frequent trouble sleeping.  

Crucially, the March 2011 VA examiner failed to provide a medical opinion with supporting rationale as to whether the Veteran's sleep apnea had its onset in, or is otherwise related to her period of active duty service, to include her own documented complaints of in-service sleeping trouble.  Additionally, the VA examiner also failed to discuss the relationship, if any, between the Veteran's sleep apnea disability and her service-connected asthma or her GERD.  Indeed, it appears the agency of original jurisdiction erroneously identified the nonservice-connected disability at issue in this case to be GERD [and not sleep apnea], requesting a medical opinion as to whether "non-service connected" GERD was permanently aggravated by bronchial asthma.  See the March 2011 VA examiner's report, page 6.  The Board wishes to make clear that the Veteran's GERD has already been found to be a service-connected disability, and the key question at issue in this case is whether it is as likely as not that the Veteran's sleep apnea was caused or aggravated by service-connected asthma, GERD or both in combination.  

With respect to hypertension, the Veteran similarly asserts that such was caused or aggravated by sleep apnea, service-connected asthma and/or service-connected GERD.  Unfortunately, the March 2011 VA examiner only discussed whether the Veteran's hypertension is related to service-connected asthma, without mention of any possible relationship with GERD or sleep apnea.  The Board additionally observes that what limited discussion the March 2011 VA examiner did provide as to the relationship between hypertension and asthma appears contradictory at best.  Indeed, the VA examiner initially noted that the "medications the Veteran is required to take for managment [sic] of the asthma are medications that have a blood pressure elevating effect," and that "[t]his veteran has hypertension which if untreated and if she were taking the medications for the asthma could expect to see an elevation in the blood pressure which would then need to be treated."  See the March 2011 VA examiner's report, page 7.  However, in the same report, the VA examiner also observed that "there are actually no disabling manifestations resulting from the effects of the asthma medications upon blood pressure."  Id.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this connection, the Board believes new VA examinations should be scheduled so that the current nature and etiology of the Veteran's sleep apnea and hypertension can be adequately and fully addressed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Additional notice

The Board adds that the agency of original jurisdiction has not provided adequate notification addressing the information and evidence needed to substantiate a claim for service connection on a secondary basis.  This is significant because the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims.  See 38 C.F.R. § 3.303.  Corrective notification action is thus needed. 38 C.F.R. §§ 3.159(b). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his sleep apnea and hypertension.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO/AMC should also send the Veteran a letter explaining, in terms of 38 U.S.C.A.       § 5103  and § 5103A, the need for additional evidence regarding her claims of entitlement to service-connection for sleep apnea and hypertension on both (1) a direct basis and (2) a secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claims, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

3.  The RO/AMC should then arrange for the Veteran to attend a VA sleep disorder examination.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  A complete history of the claimed disability should be elicited directly from the Veteran.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide opinions in response to the following questions:  

a.) Is it as likely as not (i.e. 50 percent or 
greater degree of probability) that the Veteran's current sleep apnea disability had its onset in, or is otherwise related to her period of active duty service, to include her in-service complaints of insomnia and sleeping trouble in June 1995?

b.) Is it as likely as not that the 
Veteran's sleep apnea disability was caused by her service-connected GERD, by her service-connected asthma, or by both disabilities in combination with each other?  

c.)  Is it as likely as not that the 
Veteran's sleep apnea disability was aggravated beyond its normal progression by her service-connected GERD, by her service-connected asthma, or by both disabilities in combination with each other?  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

In answering these questions, the VA examiner should specifically discuss the medical treatise evidence submitted by the Veteran in May 2007 that pertains generally to sleep apnea symptoms, GERD and asthma.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The RO/AMC should then arrange for the Veteran to attend a VA hypertension examination.  The Veteran's claims file, and a copy of this REMAND should be forwarded to the examiner for review, and the report should reflect that such review occurred.  A complete history of the claimed disability should be elicited directly from the Veteran.  

After review of the claims folder, and upon examination of the Veteran, the VA examiner should provide opinions in response to the following questions:  

a.) Is it as likely as not (i.e. 50 percent or 
greater degree of probability) that the Veteran's hypertension disability had its onset in, or is otherwise related to her period of active duty service?

b.) Is it as likely as not that the 
Veteran's hypertension disability was caused by her service-connected GERD, by her service-connected asthma, by sleep apnea, or by any combination of such disabilities?   

c.)  Is it as likely as not that the 
Veteran's hypertension disability was aggravated beyond its normal progression by her service-connected GERD, by her service-connected asthma, by sleep apnea, or by any combination of such disabilities?  

The examiner is informed that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

In answering these questions, the VA examiner should specifically discuss the medical treatise evidence submitted by the Veteran in May 2007 that pertains generally to hypertension and sleep apnea symptoms.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the Veteran's entire record, and readjudicate his sleep apnea and hypertension service-connection claims on both direct and secondary bases.  If the claims are denied, in whole or in part, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


